PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/173,604
Filing Date: 3 Jun 2016
Appellant(s): SHAFOVALOFF, THOMAS



__________________
T. Shafovaloff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2012/0314317 by Anderson.
Claims 2-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub 2016/0063327 by Yasutake.
(2) Response to Argument
Appellant’s argument begins on page 12 of 23 of the appeal brief filed on 01/10/2022.  Remarks and comments unrelated to the merits of claimed invention or limitations are not addressed in this examiner’s answer.
Claims 1-5, rejected under 35 U.S.C. 112(b)
Under item 1 beginning on page 12 of the appeal brief and regarding claims 1 and 2, the appellant’s remarks whether a planar piece is entirely mirrored.
These remarks are not persuasive because rejection is based on the fundamental contradiction between definitions of the words “planar” and “bent” in the claims.  The phrase “planar surface” means a surface of a single plane, whereas “a bent tab” constitutes a tab of multiple planes.  Therefore, a planar mirror surface cannot comprise an incorporated bent tab (as recited in claim 1), and a one piece planar mirror surface cannot comprise a separate bent tab (as recited in claim 2).  That is, the mirror surface, or any surface, cannot be both planar and bent.  The rejections to claims 1 and 2 therefore should be sustained.
Under item 2 beginning on page 13 of the appeal brief and regarding dependent claims 3 and 4 (claim 5 appears to be inadvertently omitted by the appellant), the appellant argues the claims should be allowable by virtue of their dependency of independent claims 1 and 2.
Since the 35 U.S.C. 112(b) rejections to independent claims 1 and 2 should be sustained and dependent claims 3-5 fail to remedy the deficiencies in the independent claims, the rejections to claim 3-5 should also be sustained.
Under item 5 beginning on page 15 of the appeal brief, appellant argues that “the ‘mirror part’ not necessarily the tab itself is planar.  The average person reading this would conclude that the ‘mirror’ surface is not curved and that there is a bent tab attached to that same piece which is a planar mirror that provides a rear view.”
Examiner notes that appellant considers the mirror (part) and the tab to be two distinct components of the claimed invention, but this is not reflected in claims 1 and 2, both of which recite a planar mirror surface comprising a bent tab.  That is, appellant claims a bent tab to be a part of the planar mirror surface.  A surface cannot be both planar and bent, and for this reason, the claim language is unclear and ambiguous.  The rejections to claim 1-5 should therefore be sustained.
Claims 1-4, rejected under 35 U.S.C. 102(a)(1)
Under item 3 beginning on page 13 of the appeal brief and regarding claims 1-4, appellant argues Anderson is “indefinite” and fails to provide “hard and fast dimensions”.
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention.  A complete listing of every detail of the invention is not necessary for a reference to be enabling because it is to be presumed also that skilled workers would, as a matter of course, make certain experiments and adaptations, within the skill of the competent worker.
Appellant further argues that “no specification is made to design a ‘mirror’ able to be attached to a brim or rim of a ball cap” in Anderson.
Claim 1 as presented only requires the claimed invention is “for mounting to the headgear having a bill or rim or similar mounting surface”, but it does not require attachment to a brim or rim of a ball cap specifically, as alleged by the appellant.  While appellant may have intended an invention to be attached or mounted directly onto the bill or rim of a ball cap, such limitations are not recited in claim 1, when given its broadest reasonable interpretation.
Appellant further remarks that Anderson’s attachment system allegedly requires a halo band for operation on page 14 of the appeal brief. 
It is noted none of the claims as presented requires the claimed invention to be without the halo band.  Furthermore, the halo band in fact provides a similar mounting surface (e.g., to the circular rim portion of a visor) with adequate mounting area and rigidity, as demonstrated by Anderson’s invention.
For at least the reasons above, the rejections to claims 1-4 should be sustained.
Claims 2-5, rejected under 35 U.S.C. 102(a)(2)
Under item 4 beginning on page 15 of the appeal brief and regarding claims 2-5, appellant argues “Yasutake’s art never implies its use for a rear view. It is designed for a forward view. The ‘tab’ suggested by the Examiner is a “mirror” not to attach itself to a hat but to reflect an image of forward data. The Yasutake art uses supeimposition on a ½ mirror of data using a forward view. The mirror placement does not permit a rearward view and the ½ mirror through which the user looks has forward data superimposed.”
The half mirror, as illustrated in Fig. 1B of Yasutake, is in fact designed to be used for both forward view (transmitting an image from real world in a forward direction) and rear view (reflecting an image from OLED projected in a rearward direction).  It is not reasonable for appellant to state that images arriving at the half mirror from two opposite directions are both considered to be forward view.
Further, it is not clear on what basis appellant is arguing the mirror is not attached to a hat, since Yasutake discloses, both in the specification and the drawings, a set of mirrors are installed at the brim of a wearable device, which uses a hat or cap as its main hardware body.  The set of mirrors are tabs on the brim that are opened in use and closed to be stowed away.
Finally, the examiner notes Gorgan and Yu Mi referenced to in item 4 of appellant’s arguments are not being relied upon for any claim rejections.
For at least the reasons above, the rejections to claims 2-5 should be sustained.
Appellant’s additional citations
Regarding appellant’s remarks on United Foods vs. Novartes, the examiner notes when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut why the invention in the reference is inoperable. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  A mere allegation there is insufficient disclosure does not meet this standard.
Regarding appellant’s remarks on 35 USC 102 and anticipation, appellant has not specifically pointed out which claimed limitations are not anticipated by the prior art, and the examiner is unable to formulate a corresponding response to this argument.
Regarding appellant’s remarks on In Re Biogen, appellant has not specifically pointed out which claimed limitations are not anticipated by the prior art, and the examiner is unable to formulate a corresponding response to this argument.  Furthermore, the “Yu Mi art” is not being relied upon for any claim rejections.
Regarding appellant’s remarks on Connell vs. Sears Roebuck and anticipation, appellant has not specifically pointed out which claimed limitations are not anticipated by the prior art, and the examiner is unable to formulate a corresponding response to this argument.
Regarding appellant’s remarks on A.C, Aukman v. Chaideer Constr. and anticipation, appellant has not specifically pointed out which claimed limitations are not anticipated by the prior art and why the prior art is “only substantially the same”, and the examiner is unable to formulate a corresponding response to this argument.
Regarding appellant’s remarks on amendments to the application, the examiner notes there is no outstanding new matter rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLIE Y PENG/Primary Examiner, Art Unit 2883       
                                                                                                                                                                                                 Conferees:

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883        

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                        

{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.